Citation Nr: 1623789	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for hallux limitus of the right great toe, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for hallux limitus of the left great toe, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1974 to January 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board previously remanded this matter in April 2015 for further development.  The matter has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  The Veteran's Virtual VA claims file includes records from the Martinez VA Outpatient Clinic for treatment from May 2010 to December 2012; however, the RO considered these records in a February 2013 statement of the case (SOC).  Otherwise, Virtual VA contains evidence that is either duplicative of that which is in VBMS or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran was originally awarded service connection for degenerative joint disease of both feet in a July 2003 rating decision.  The RO assigned one 10 percent disability rating for the bilateral foot condition under Diagnostic Code 5284-5003, for moderate bilateral foot degenerative joint disease.  A hyphenated diagnostic code is assigned when the Veteran's evaluation has been determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2015).  In a November 2004 rating decision, the RO assigned separate 10 percent disability ratings for left and right great toe hallux limitus under Diagnostic Code 5281, which rates hallux rigidus.  The RO cited to a September 2004 VA foot examination in which the examiner reached an impression of bilateral hallux limitus.  The previously assigned disability rating under Diagnostic Code 5284-5003 was discontinued, effective June 1, 2004.  

The Veteran submitted a claim for increased disability ratings in February 2010.  Since then, the Veteran has been afforded three examinations by VA.  In April 2010, a VA examiner assessed degenerative joint disease of the left first metatarsal phalangeal joint, hallux limitus.  In the right foot, the examiner found degenerative joint disease of the first metatarsal phalangeal joint and subchondral bone cyst of the proximal right second toe status post pathologic fracture of proximal phalanx.  

In a December 2012 VA examination, the diagnoses were bilateral metatarsalgia, bilateral hallux rigidus, and right hallux valgus.  In the April 2015 remand, the Board directed the VA examiner, to provide a statement regarding whether flatfoot, weak foot, claw foot, metatarsalgia, hammer toe, malunion or nonunion of tarsal or metatarsal bones, or growth on the right second toe, were present and related to the service-connected right and left foot disabilities.  The intended result of the opinion was to provide clarity into what disabilities are attributable to the Veteran's service-connected bilateral foot disability in light of the distinct findings found in the April 2010 and December 2012 VA examinations.  

The Veteran underwent an October 2015 examination.  The examiner did not, however, review the December 2012 VA examination report.  The examiner specifically referred to May 2003, September 2004, and April 2010 VA examinations in describing the Veteran's medical history, and cited to his review of "three prior C&P examinations" for his report.  Thus, the October 2015 examination is inadequate because not all relevant evidence was reviewed.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Additionally, the examiner also did not clarify the different diagnoses rendered over the course of the appeal, finding that the Veteran had bilateral metatarsalgia, and not providing a clear and explained answer for the questions of whether the Veteran had hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones and whether they were related to the service-connected disabilities.  Accordingly, the examination does not comply with the Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, obtain a current examination regarding the Veteran's bilateral foot disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must assess the disabilities using the relevant Disability Benefits Questionnaire.  Additionally, the examiner must

a.  determine regarding whether any of the following disorders are present:  flatfoot; weak foot; claw foot; metatarsalgia; hammer toe; malunion or nonunion of tarsal or metatarsal bones; or growth on the right second toe;

b.  if present, provide an opinion regarding each disorder, regarding whether they are part of the Veteran's service-connected right and left great toe degenerative joint disease and hallux limitus; and

c.  if present and part of the service-connected disabilities, assess the severity of each disorder.

The examiner must discuss the findings of the April 2010 and December 2012 VA examinations for the Veteran's feet and the differences between the two reports.    

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




